Citation Nr: 1105463	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  
Service in the Republic of Vietnam and award of the Combat 
Infantryman Badge is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 RO decision, which denied the 
Veteran's claim for service connection for hypertension, as 
secondary to service-connected diabetes.

In August 2009, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a November 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence does not show that the 
Veteran's currently diagnosed hypertension is related to either 
his military service or his service-connected diabetes mellitus.


CONCLUSION OF LAW

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in August 2009, the Board remanded this 
claim and ordered either the AMC or the agency of original 
jurisdiction (AOJ) to provide the Veteran with a VA examination 
for his hypertension and associate a report of the examination 
with his claims folder.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided with a VA examination for his hypertension in January 
2010, and a report of the examination was associated with his 
claims folder.  The Veteran's claim was readjudicated via the 
November 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in May 2005, and notice with respect to the effective-date 
element of the claim, by a letter mailed in May 2009.  Although 
the May 2009 letter pertaining to the effective-date element of 
the claim was provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been prejudiced 
by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated the 
Veteran's claim in the November 2010 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded a VA examination in January 2010.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his claims folder, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his October 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board notes that the Veteran has specifically asserted that 
his hypertension is a result of his service-connected diabetes, 
as opposed to his active duty service.  See VA Form 9 Appeal, 
October 2007.  He indicated on his April 2005 claim that he began 
experiencing high blood pressure in 1999.  He has not claimed 
that his hypertension was associated with exposure to herbicides 
during military service.   

The Board notes, however, that the RO adjudicated the Veteran's 
claim on both a direct and secondary basis, although the RO did 
not consider service connection as due to herbicide exposure.  
See the RO's May 2007 (SOC).  Therefore, the Board will only 
focus on the Veteran's contention that his hypertension is 
directly related to his time spent on active duty and his 
service-connected diabetes, as doing so does not prejudice the 
Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In any 
event, although certain diseases may be presumed to be related to 
exposure to herbicides under 38 C.F.R. § 3.309(e) (2010), 
hypertension is not one of the listed diseases.  Moreover, as 
will be discussed below, the competent and probative evidence 
shows that the Veteran's hypertension is related to his age, 
weight, past tobacco use, and family history of hypertension.

As detailed above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) evidence 
of in-service incurrence of a disease or injury or evidence of a 
service-connected disability; and (3) evidence of a nexus between 
(1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent 
medical evidence of record indicates diagnoses of essential 
hypertension.  See, e.g., the January 2010 VA examination report.  
Accordingly, element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an 
injury or disease, the Veteran's service treatment records reveal 
no evidence of complaints or treatment for hypertension.  The 
Veteran's April 1968 enlistment examination report recorded a 
blood pressure of 134/88.  The Veteran's blood pressure was 
recorded as 138/70 on his April 1970 separation examination 
report.  The first evidence of hypertension is dated in February 
1999.  See a private treatment record from Republic Family 
Medicine dated in February 1999.  

Wallin element (2) has been met; the Veteran is service-connected 
for diabetes mellitus.

The Veteran was afforded a VA medical examination for his 
hypertension in January 2010.  The examiner considered the 
Veteran's report of the onset of his hypertension and use of 
medication for treatment.  Despite the Veteran's report of his 
hypertension and symptomatology, the VA examiner concluded that 
the Veteran's hypertension "is most likely due to age, weight, 
past [tobacco] use, and [family history of hypertension - his 
mother]."  The examiner's rationale for her conclusion was based 
on a review of the Veteran's claims folder as well as her finding 
that the Veteran's hypertension was not present on discharge from 
the military. 

The January 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  Additionally, the January 2010 VA examiner's 
opinion appears to be consistent with the Veteran's documented 
medical history, which is absent any report of symptomatology of 
hypertension for more than 25 years after service.  

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").
The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including dizziness 
and fatigue), has presented no clinical evidence of a nexus 
between his hypertension and either his military service or 
service-connected diabetes mellitus.  The Board finds that the 
Veteran as a lay person is not competent to associate any of his 
claimed symptoms to either his military service or service-
connected diabetes.  That is, the Veteran is not competent to 
opine on matters such as the etiology of his current 
hypertension.  Such opinion requires specific medical training 
and is beyond the competency of the Veteran or any other lay 
person.  In the absence of evidence indicating that the Veteran 
has the medical training to render medical opinions, the Board 
must find that his contention with regard to a medical nexus 
between his hypertension and military service or diabetes 
mellitus to be of no probative value.  See 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the RO, in adjudicating the 
Veteran's hypertension claim as secondary to his service-
connected diabetes, also appeared to consider whether the Veteran 
has had hypertension continually since service.  Therefore, the 
Board has also considered whether the Veteran has had 
hypertension continually since service.  Cf. Bernard, supra.  
However, the first postservice evidence of complaint of, or 
treatment for, hypertension is dated in February 1999.  See a 
private treatment record from Republic Family Medicine dated in 
February 1999.  This was more than 25 years after the Veteran 
left active duty service in April 1970.  

While the Veteran is competent to report hypertension over the 
years since service, the Board notes that hypertension was not 
reported at the time of his service discharge.  Moreover, the 
Veteran reported to the January 2010 VA examiner that the onset 
of his hypertension was in 2000, and reported in his April 2005 
claim for benefits that the onset was in 1999.  Further, there is 
no competent medical evidence that the Veteran complained of or 
was treated for hypertension for many years after his separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of the claimed condition].  The Board accordingly 
finds any assertion by the Veteran that there has been a 
continuity of symptomatology dating to service is not credible in 
light of the objective findings noted above and prior statements 
from the Veteran giving an onset of the disability well after his 
discharge from active service.  Therefore, continuity of 
symptomatology since service is not demonstrated. 

Accordingly, element (3), medical nexus, is not met, and the 
Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


